DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 01/08/2021 have been considered and an action on the merits follows. As directed by the amendment, claims 1, 2, 5, 8, 13, 15, 16, 17, 18 and 19 are amended, claims 6, 11-12 are canceled, claim 10 is withdrawn. Accordingly, an action on the merits follows regarding claims 1-5, 7-9, 13-19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ an at least one support setting” in lines 6-7; “an at least one support setting” in line 22, it is unclear “an at least one support setting” in line 22 is the same or different from “ an at least one support setting” in lines 6-7?
Claim 1 recites “the support settings” in second line from the bottom of page 1, there is insufficient antecedent basis for this limitation in the claim.

Claims 2-5, 7-10, 13-19 are rejected as being indefinite as claims 2-5, 7-10, 13-19 are dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-9, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto(US 20070000154)(hereinafter DiBenedetto) in view of Ellis(US 20050268487)(hereinafter Ellis).
Regarding claim 1, DiBenedetto teaches a shape shifting orthotic sole for the footwear to be worn by a user, comprising:
an at least one shape changing layer (fig 2A, the shape changing layer comprising the adjustable element 124) having a first side and a reverse side;
the at least one shape changing layer having shape changing polymer region (para [0238], lines 1-3);
the at least shape changing polymer region providing an at least one support setting (the actuation system 130 connected to the adjustable element 124 to modify the hardness or compressibility of the midsole 110, para [0105]);
the reverse side of the at least one shape changing layer in communication with a first side of an at least one sensing layer (the sensor 122);
the shape changing layer and the sensing layer are separate layers of the shape shifting orthotic sole (fig 2A, the actuation system and the sensing layer 122 are two separate layers of the sole);
the at least sensing layer having at least one sensing region (fig 2A, the sensing region at the heel area);
a power source (fig 6, a power source 150) communicatively coupled with a processor (para [0010], para [0019], line 9, the control system processes the signal from the sensing system and coupled to the power source);
the processor communicatively coupled with the sensing layer, wherein the processor receives a pressure measurement from one region of the sensing layer (para [0200], the sensor is a pressure sensor) at a predetermined time interval (fig 30, para [0168], the sample from the sensor is taken according to the microcontroller’s instruction clock);
the processor communicatively coupled with the shape changing polymer region of the shape changing layer (fig 6, the circuit communicating with the adjustable element 124), the processor including an automatic adjustment of the at least one support setting for the shape changing polymer regions provided through calculations employing at least one pressure measurement from the at least one region of the sensing layer, wherein the processor communicates the at least one support setting to the shape changing polymer region (fig 27, para [0149], the system 106 measures a performance characteristic of the shoe pressure measurement, compares the average pressure measurement to a threshold value set in advance by user and sends a corrective driver signal to an adjustable element to modify the performance characteristic); DiBenedetto also teaches the user can select different modes providing for adjustments to the support setting (fig 16, a user interface 254 including user input buttons 256, may also be provided for receiving user inputs related to the adjustment of the sole 204; also in figs 28,29, user can choose between select button “+” or “-“ or both or no selection).
DiBenedetto does not explicitly teach the shape changing layer comprising at least two shape changing polymer regions, the processor having a default mode providing for adjustments to the support settings for the at least two shape changing polymer regions so that all support settings are uniform, the support settings in the default mode being a median of the support settings calculated for each of the shape changing polymer regions, the evolving mode providing for adjustments to the support settings for each of the at least two shape changing polymer regions so that the support settings in the evolving mode are independent of one another.
However, in the same field of endeavor, Ellis teaches the shape changing layer (fig 11M, the layer comprising bladders 188) comprising at least two bladders(188), the processor (300) having a default mode (para [0224]) providing for an adjustment of the bladders with the same pressure setting to the sole (equalized pressure to restore stability of the shoe sole), the pressure settings being a median of the support settings (the equalized pressure for all zones) calculated for each region (para [0224], the system senses an unstable shoe sole condition and rapidly reduces high point pressure in one zone and equalize pressure in all zones to restore stability of the shoe sole) and an evolving mode providing for adjustments to the support settings for each regions so that the support settings are independent of one another (para [0206], the fluid pressure system selectively reduces the impact of the user’s foot in each of the zones; associated with each pressure sensing device, is at least one bladder 188, fluid duct 206 acting as a fluid reservoir and a fluid valve 210 to regulate the flow of fluid; the control system 300 also can include a cushioning adjustment control to allow the user to control the level of cushioning response from the shoe (para [0209]); after initialization, control system 300 will continue to monitor data from the pressure sensing system and compare the pressure data from each zone with the pressure threshold of that zone, when control system 300 detects a measured pressure that is greater than the pressure threshold for the zone, control system opens the fluid valve associated with the pressure zone to allow fluid to escape into the fluid reservoir for the user to experience a softening or enhanced cushioning (para [0213])).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the intelligent shoe by DiBenedetto with the method of Ellis that the shape changing layer comprising at least two shape changing regions (bladders) and the processor providing a default mode and an evolving mode for the benefit of providing a shoe sole with support, stability and progressive cushioning (Ellis, para [0011]-[0014]).
Regarding claim 3, DiBenedetto teaches the system can be built as a single module to facilitate fabrication of the sole; and the system is removable (para [0114]) and the system is positioned in the cavity of the midsole and outsole, wherein a user places a foot into the shoe and rests the foot on the system (fig 2A).
Regarding claim 4, DiBenedetto teaches the shape of the shape shifting orthotic sole received by at least one of the interior floor, a lateral wall, an anterior wall and a posterior wall of the shoe (para [0014]), with the shape providing for mechanical adjustment (the adjustable element 124 is mechanically adjusted by the motor 132 and transmission element 134).
Regarding claim 5, DiBenedetto teaches the processor in communication with at least one predetermined location on the shoe (as in fig 2A, the circuitry unit in communication with the sensor and adjustable element at the heel region).
Regarding claim 8, DiBenedetto teaches the sensor 122 is electrically coupled to the control system 120 (para [0113], para [0114]).
Regarding claim 9, DiBenedetto does not explicitly teach the changing polymer region having three support settings: rigid, semi-rigid, soft. However, DiBendetto teaches in fig 16, the user interface 254 includes buttons 256 to increase and/or decrease performance of the system and the element 268 indicating the system setting, the indicator 268 showing 5 levels of system setting. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the system of DiBenedetto having at least three support settings: rigid, semi-rigid and soft.
Regarding claim 13, DiBenedetto in view of the method of Ellis teaches the processor electrically coupled with the shape changing polymer regions of the shape changing layer (DiBenedetto, fig 26, para [0147]), the processor including a manual adjustment (DiBenedetto, fig 16, user input 256) for the at least one support setting wherein the processor communicates the at least one support setting to the at least two shape changing polymer regions through a manual input of the at least one support setting (DiBenedetto, fig 28, step 2320, 2400, 2500-2800).
Regarding claim 14, DiBenedetto teaches the shape shifting orthotic sole including for a calibration (para [0149], lines 2-4).
Regarding claim 15, DiBenedetto teaches the system including a sensing circuit (fig 35, sensing system 2912) and adjustment circuitry (actuation system 2920) communicatively coupled with the transceiver circuitry (control system 2916).
Regarding claim 16, the modified DiBenedetto teaches the system coupled to the sensor (2928) (DiBenedetto, fig 35) and the motor to adjust the adjustable element (DiBenedetto, para [0228]), the system coupled with the at least two shape changing regions (Ellis, there are at least two bladders coupled to the system); the system including automatic adjustment (DiBenedetto, fig 28, automatic adjustment without user input) and the manual adjustment (DiBenedetto, fig 28, when the user presses +/- buttons); the system including at least one of the default mode (Ellis, para [0224]) and the evolving mode (Ellis, para [0206]), the system receives pressure measurement from the sensor (DiBenedetto, para [0200], the sensor is a pressure sensor) at the predetermined time interval (DIBenedetto, fig 30, para [0168], the sample from the sensor is taken according to the microcontroller ‘s instruction clock) and the system communicates the support setting to the adjustable element (DiBenedetto, para [0135], para [0149], the system compares the average performance measurement to a threshold value which is set in advance , then send a signal to an adjustable element).
Regarding claim 17, DiBenedetto teaches in fig 28, when the system is ON, the system measure a sensor signal (step 2500); perform initial calculation (step 2700) and then adjust the sole (step 2800). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the system of DiBenedetto performs a first reception from the controller, a first transmission to the controller and a second reception from the controller. DiBenedetto also teaches the first reception is a calibration request (para [0149], line 4), the first transmission is the pressure measurement (para [0200], the sensor is a pressure sensor), the second reception is the support setting (fig 28, step 2800).
Regarding claim 18, DiBenedetto teaches the system 106 can transmit data via radio waves to a device with a display panel and the user can adjust the characteristics of the shoe by pressing buttons on the device (para [0115]). It would have bene obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the system of DiBenedetto communicatively coupled with a cellular device or other devices able to maintain mobile applications including second transmission to the system, third reception from the system, and third transmission to the system wherein the second transmission is a calibration request, third reception is a receipt of one pressure measurement, the third transmission is a transmission of the support setting.
Regarding claim 19, DiBenedetto does not explicitly teach the system comprising an IOT Health Monitoring Device, however, DiBenedetto teaches the user input module can be remotely located from the shoe such as a wristwatch, personal digital assistant (para [0111]) and the data is transmitted via radio waves (para [0115]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the system of DiBenedetto coupled with an IOT Health Monitoring Device and the system including fourth reception from the IOT Health Monitoring Device and fourth transmission to the cellular device and the other device able to maintain mobile applications, wherein the fourth reception and the fourth transmission of data from the IOT Health Monitoring Device for use in calculating of the support setting for the benefit of optimizing the system. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto (US 20070000154) in view of Ellis( US 20050268487), further in view of Lucas(US 20060288612)(hereinafter Lucas).
Regarding claim 2, DiBenedetto teaches a top plate 116 providing for a first side for placement of a foot and reverse side, with the reverse side of the top plate 116 in communication with the first side of the adjustment layer 124, with the actuation system 130 at the heel region of the midsole (fig 2A). DiBenedetto does not teach the top plate is for cushioning. However, in fig 24, DiBenedetto teaches the top plate 3450 comprising elliptical structures 3480 for providing cushioning. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the top plate in fig 2A with the cushioning element in the fig 24 of DiBenedetto for providing cushioning for the user’s foot.
DiBenedetto does not explicitly teach the cushioning layer comprising a shell and a core. However, in the same field of endeavor, Lucas teaches the cushioning layer comprising a shell (fig 26, element 1471) and a core (foam material 1472). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the cushioning elements of DiBenedetto with the cushioning layer of Lucas having a shell and a core for the benefit of less temperature dependence than the cushioning properties of the foam material alone (Lucas, para [0124]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto (US 20070000154) in view of Ellis (US 20050268487), further in view of Reese(US 20170273599)(herein after Reese).
Regarding claim 7, DiBenedetto does not teach the sensing layer is a graphene sensing layer. However, in the same field of endeavor, Reese teaches the electrode layer comprising graphite powder. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the sensing layer of DiBenedetto with conductive nano particles such as graphite powder for the benefit of conducting charge and current from and to the controller system.
Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Ellis fails to teach claimed limitations, i.e. at the last paragraph of page 4 of Applicant’s Arguments, Ellis does teach at least two modes of adjusting the stability of the sole, first, Ellis teaches the evolving mode, in which the fluid pressure system selectively reduces the impact of the user’s foot in each of the zones, associated with each pressure sensing device 104 in each zone, is at least one bladder or midsole section 188, fluid duct 206 acting as a fluid reservoir, a flow regulator 210 (para [0206]); the control system 300 also can include a cushioning adjustment control to allow the user to control the level of cushioning response from the shoe (para [0209]); after initialization, control system 300 will continue to monitor data from the pressure sensing system and compare the pressure data from each zone with the pressure threshold of that zone, when control system 300 detects a measured pressure that is greater than the pressure threshold for the zone, control system opens the fluid valve associated with the pressure zone to allow fluid to escape into the fluid reservoir for the user to experience a softening or enhanced cushioning (para [0213]). Then Ellis does teach the evolving mode providing for adjustments to the support settings for each of midsole sections so that the support settings are independent of one another. Second, Ellis teaches the default mode, in which the system functions rapidly to react to promote a stable or more stable shoe sole condition to prevent a fall by rapidly reducing high point pressure in one zone of the shoe sole so that pressures in all zones are quickly equalized to restore stability of the shoe sole (para [0224]). Then Ellis does teach the default mode providing for an adjustment of the bladders with the same pressure setting to the sole (equalized pressure to restore stability of the shoe sole), the pressure settings being a median of the support settings (the equalized pressure for all zones) calculated for each region (para [0224], the system senses an unstable shoe sole condition and rapidly reduces high point pressure in one zone and equalize pressure in all zones to restore stability of the shoe sole).
In response to the Applicant’s arguments that the combination of DiBenedetto in view of Ellis would not be operable (last paragraph of page 5 and page 6), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both DiBenedetto teaches intelligent systems for the article of footwear that adjust automatically in response to a measured performance characteristic; the intelligent systems include one or more adjustable elements coupled to a mechanism that actuates the adjustable elements in response to a signal from a sensor to modify the performance characteristic. DiBenedetto also teaches the driver may be a system using a magnetorheological fluid, a system using an inflatable bladder(s), or combinations thereof (para [0013], the last 6 lines). Then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the intelligent shoe by DiBenedetto with the method of Ellis that the shape changing layer comprising at least two shape changing regions (bladders) and the processor providing a default mode and an evolving mode for the benefit of providing a shoe sole with support, stability and progressive cushioning (Ellis, para [0011]-[0014]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732